DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Applicant’s reply on 10/28/20 is acknowledged. Claims 1, 5-20, and 22-27 remain pending. Claims 7-20 remain withdrawn from consideration. Claim 1 and 22-23 have been amended. Claim 24-27 are new. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 25 recites that the analyte level is used to detect hemolysis. This claim represents intended use and does not further limit the claimed system. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 5, 6, and 22, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (US PGPUB 2006/0241507 A1 – previously cited), hereinafter Carlson in view of Longbottom et al. (US PGPUB 2008/0038154 A1 – previously), hereinafter Longbottom, further in view of Casparie et al. (US PATENT 5,069,220 – previously cited), hereinafter Casparie.
Regarding Claim 1, Carlson teaches: A system for collecting exhaled breaths for analysis comprising: a pump (Figure 2, element 12) to draw a flow of gas from a patient (paragraph 0026); a 
Longbottom teaches a breath sampling apparatus (title; abstract) wherein the breath sample is drawn to a removable sample collecting chamber that is sealed in order to preserve the sample for later analysis (paragraph 0023 collect for later analysis; paragraph 0075, 0083, 107; figures 6-10) and further teaches a control system (paragraph 0104; PC controls all aspect of the instrument) that can control to the system for on-board or off-board analysis (paragraph 0023, samples analyzed in real time, conveyed 
Casparie teaches that it is well known in the art to use valves to seal (i.e. sealing valves) at the inlet and outlet of a chamber for analysis of a gas sample (column 12 lines 13-20). It would have been obvious to one of ordinary skill in the art to have used valves (i.e. sealing valves) to seal the removable sealable chamber of Carlson in view of Longbottom in order to provide an airtight seal. 
Regarding Claim 5, Carlson in view of Longbottom further in view of Casparie teach: the system of claim 1. Carlson further teaches wherein the system comprises a first three-way valve and a second three-way valve in fluid communication with the main channel and the bypass channel (figure 2 flow selector valve 28 and 124 is shown to have two inlets, and one outlet with two flow paths, both in fluid connection with the main and bypass channels. Valves with such configurations are known in the art to be three-way valves). 
Regarding Claim 6, Carlson in view of Longbottom further in view of Casparie teach: the system of claim 1. Carlson further teaches wherein the control system operates the first and second three-way valves to divert flow of the gas sample to the removably attachable collection chamber (paragraph 
Regarding Claim 22 and 26, Carlson in view of Longbottom further in view of Casparie teach: the system of claim 1. Carlson further teaches wherein the system comprises an analyte composition sensor, wherein the analyte composition sensor is a carbon monoxide sensor, a hydrogen sensor, or nitric oxide sensor (figure 2 gas analyzer 44; paragraph 0038, can measure carbon monoxide CO).

Claim 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of Longbottom, further in view of Casparie, further in view of Lemelson (US 5,787,885 – previously cited).
Regarding Claim 23, Carlson in view of Longbottom, further in view of Casparie teach: The system of claim 1. Carlson in view of Longbottom, further in view of Casparie do not mention an off-board analyte composition sensor for measuring the level of the analyte in the gas sample.
Lemelson teaches the use of collection chambers to collect breath for onboard or remote (i.e. off-board) analysis (abstract; column 4 lines 25-31). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Carlson in view of Longbottom, further in view of Casparie to include an off-board analyte composition sensor for measuring the level of the analyte in the gas sample in order to enable remote diagnostics. 
Regarding Claim 24, Carlson in view of Longbottom further in view of Casparie further in view of Lemelson teach: the system of claim 23 wherein the analyte comprises carbon monoxide (Carlson paragraph 0038; exhaled breath inherently contains CO). 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of Longbottom, further in view of Casparie, further in view of Lemelson, further in view of Vreman et al. (US 5,383,469), hereinafter Vreman.
Regarding Claim 25, Carlson in view of Longbottom, further in view of Casparie, further in view of Lemelson teach: The system of claim 24. Carlson in view of Longbottom, further in view of Casparie, further in view of Lemelson do not mention that CO level is used to detect hemolysis (Examiner notes that this limitation is functional in nature, and as the claim is a system claim, the use of the system is irrelevant. The system of Carlson in view of Longbottom, further in view of Casparie, further in view of Lemelson would be more than capable of being used to detect hemolysis because it already detect CO levels).
Vreman teached that it is known in the art that analysis of end-tidal breath for carbon monoxide can be an indication of hemolysis (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date to have used the system of Carlson in view of Longbottom, further in view of Casparie, further in view of Lemelson to detect hemolysis in order to monitor and diagnose a condition in infants that could lead to jaundice, or worse. 

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of Longbottom, further in view of Casparie, further in view of Vreman.
Regarding Claim 27, Carlson in view of Longbottom, further in view of Casparie  teach: The system of claim 26, wherein the carbon monoxide sensor is configured to measure a carbon monoxide level (Carlson – paragraph 0032; Examiner also notes that this is an inherent property of carbon monoxide sensors). Carlson in view of Longbottom, further in view of Casparie do not mention that the carbon monoxide level is used to detect hemolysis (Examiner notes that this limitation is functional in nature, and as the claim is a system claim, the use of the system is irrelevant. The system of Carlson in view of Longbottom, further in view of Casparie, would be more than capable of being used to detect hemolysis because it already detect CO levels).
Vreman teached that it is known in the art that analysis of end-tidal breath for carbon monoxide can be an indication of hemolysis (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date to have used the system of Carlson in view of Longbottom, further in view of Casparie, further in view of to detect hemolysis in order to monitor and diagnose a condition in infants that could lead to jaundice, or worse. 

Response to Arguments and Amendments
Regarding 35 U.S.C. § 112 rejections, Examiner notes that the previous rejections are withdrawn. Additional rejections are presented.
Regarding 35 U.S.C. § 103 rejections, Applicant argues that Longbottom requires two removable chambers whereas the claim requires a single collection chamber. Examiner notes that the single collection chamber is taught by Carlson. Longbottom is references to teach that a collection chamber can be made removable. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that the new, amended limitations are not taught by the cited references. Examiner respectfully disagrees. Longbottom teaches a computer control for instant analysis of a breath sample or storing a breath sample for furture/off board analysis (paragraph 0023, 0075, 0083, 0107).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAY B SHAH/Examiner, Art Unit 3791                                                                                                                                                                                                        

/KAYLEE R WILSON/Primary Examiner, Art Unit 3791